                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


BRANDI MATHIS,             )
                           )
              Plaintiff,   )
                           )
      v.                   )                                  1:20cv92
                           )
CASWELL COUNTY SCHOOLS     )
BOARD OF EDUCATION,        )
SANDRA CARTER, WAYNE OWEN, )
and SHANNON GAMMON,        )
                           )
                           )
              Defendants.  )

                       MEMORANDUM OPINION AND ORDER
LORETTA C. BIGGS, District Judge.

       Before the Court are two motions to dismiss. Defendants Sandra Carter,1 Wayne

Owen,2 and Shannon Gammon3 (collectively, “Individual Defendants”) have moved to

dismiss Counts One, Four, and Five of Plaintiff’s Amended Complaint pursuant to several

provisions of Rule 12(b) of the Federal Rules of Civil Procedure,. (ECF No. 20.) In addition,

Defendant Caswell County Schools Board of Education (“the School Board”) has moved to

dismiss Counts One, Two, and Three of Plaintiff’s Amended Complaint pursuant to Rule

12(b)(6) of the Federal Rules of Civil Procedure. (ECF No. 11.) For the reasons set forth

below, Individual Defendants’ motion is granted in part and denied in part; and the School

Board’s motion is denied.


1 Defendant Carter is the superintendent of the Caswell County school system.
2 Defendant Owen is a member of the Caswell County School Board of Education.
3 Defendant Gammon is the Assistant Principal of Bartlett Yancey High School.




      Case 1:20-cv-00092-LCB-JLW Document 32 Filed 03/23/21 Page 1 of 30
   I.        Factual Background

   Plaintiff was formerly employed as a teacher by Caswell County Schools and worked at

Bartlett Yancey High School (“Bartlett High” or “BYHS”) for approximately twelve (12) years.

(ECF No. 9 ¶ 30.) On March 21, 2019, while still teaching at Bartlett High, Plaintiff attended

a professional development workshop that with several other teachers that was sponsored by

Piedmont Triad Education Consortium (“PTEC”). (Id. ¶ 32.) After the conclusion of the

workshop, the executive director of PTEC informed Defendant Carter that allegations had

been made regarding the behavior of several Caswell County teachers, including Plaintiff. (Id.

¶¶ 35–36.)

         On March 25, 2019, Defendant Carter learned that it was alleged that Plaintiff and two

other Caswell County teachers were drinking margaritas during lunch and subsequently were

“loud, rude, and disrespectful” in the session following lunch. (Id. ¶¶ 34, 37.) After receiving

this information, Defendant Carter apologized to the workshop leader via email, (id. ¶ 40), and

then drove to Bartlett High to meet with Plaintiff’s immediate supervisor, the principal, to

share the information she received, (id. ¶ 45). After this meeting, Defendant Carter then spoke

with Plaintiff and informed her of the allegations. (Id. ¶ 49.) Plaintiff assured Defendant

Carter that “she had not behaved rudely or disrespectfully during the workshop, had not left

the workshop at 1:50 PM, and was not drinking margaritas at lunch.” (Id. ¶ 50.) Plaintiff

provided a handwritten statement to the same effect, (id. ¶ 51), and Defendant Carter indicated

that she would investigate the allegations, (id. ¶ 53). Plaintiff alleges that Defendant Carter

never conducted any investigation, despite Plaintiff’s direct supervisor having attested to her

professionalism. (Id.)



                                               2


        Case 1:20-cv-00092-LCB-JLW Document 32 Filed 03/23/21 Page 2 of 30
       Later on the evening of March 25th, the School Board held its monthly meeting and,

during that meeting, Defendant Carter revealed the allegations concerning Plaintiff and

explained that she had apologized to the workshop facilitator, was placing a letter of reprimand

in Plaintiff’s personnel file, and would be imposing a disciplinary suspension without pay on

Plaintiff. (Id. ¶ 57.) Plaintiff alleges that, following Defendant Carter’s imposition of

suspension without pay, Defendant Owen and other Board members informed a number of

third parties of her suspension. (Id. ¶¶ 59–60.) On March 27, 2019, Defendant Carter gave

Plaintiff a letter of reprimand and informed her that it would be placed in her personnel file.

(Id. ¶ 64.) The letter indicated that Plaintiff was suspended without pay on March 28, 2019,

(id. ¶ 65), and Defendant Carter informed Plaintiff that she would be reporting her suspension

to the North Carolina Department of Public Instruction, (id. ¶ 66). The letter also informed

Plaintiff of her right to appeal, but it did not provide any timeline for appeal or the process.

(Id. ¶ 72.) In accordance with the letter, Plaintiff did not go to work on March 28, 2019, and

further was unable to work on March 29, 2019, as a result of the stress caused by her

suspension. (Id. ¶ 75.) Plaintiff alleges that, following her suspension, Defendant Gammon

informed multiple third parties of her discipline. (Id. ¶¶ 77–78.)

       On April 22, 2019, after consulting with an attorney, Plaintiff appealed her suspension.

(Id. ¶¶ 85, 87.) The appeal was heard on June 19, 2019. (Id. ¶ 91.) At the hearing, Defendant

Carter, despite having given Plaintiff a letter of her suspension on March 27, 2019 stating that

she was suspended without pay on March 28, 2019, testified that Plaintiff had not been

suspended without pay. (Id. ¶ 92.) Plaintiff alleges that the hearing officer found that

Defendant Carter did not follow the statute and that Plaintiff was not afforded procedural due


                                               3


      Case 1:20-cv-00092-LCB-JLW Document 32 Filed 03/23/21 Page 3 of 30
process when she was suspended. (Id. ¶ 98.) According to the Amended Complaint, it was

after this appeal hearing and the finding that she had not been accorded due process that

Defendant Carter gave Plaintiff notice of her intent to recommend that Plaintiff be suspended

without pay and the School Board agreed to entertain the recommendation. (Id. ¶¶ 101, 106.)

Ultimately Plaintiff resigned from her teaching position before the Board reached a

determination on Defendant Carter’s recommendation of discipline. (Id. ¶ 104.)

   II.      Procedural History
         Plaintiff initiated this lawsuit against the School Board on January 28, 2020, alleging

deprivation of procedural due process in violation of 42 U.S.C. § 1983 and slander per se.

(ECF No. 1.) Following the filing of a motion to dismiss by the School Board on March 30,

2020, (ECF No. 7), Plaintiff, in response, filed an Amended Complaint asserting additional

claims and adding parties on April 17, 2020. (ECF No. 9.) In her Amended Complaint, which

is the operative complaint here, Plaintiff sets forth five claims as follows: Count I—a claim

against the School Board and Defendant Carter for violation of her procedural due process in

violation of § 1983, (id. ¶¶ 113–26); Counts II and III—claims against the School Board for

failure to train and a failure to supervise; (id. ¶¶ 127–43); Count IV—a claim against Individual

Defendants for slander per se, (id. ¶¶ 144–159); and Count V—a claim against Individual

Defendants for negligence, (id. ¶¶ 160–176.).

         The School Board, on May 15, 2020, filed one of the instant motions to dismiss

Plaintiff’s Amended Complaint. (ECF. No. 11.) Individual Defendants, on July 2, 2020, filed

the second motion to dismiss Plaintiff’s Amended Complaint. (ECF No. 20.) Both motions

are currently before this Court.



                                                4


      Case 1:20-cv-00092-LCB-JLW Document 32 Filed 03/23/21 Page 4 of 30
 Each of the Defendants assert a variety of theories for dismissal as follows:

    A. To begin, Individual Defendants’ motion first asserts that all claims against

        them (Counts I, IV, and V) should be dismissed under Rules 12(b)(2), (4), and

        (5) for lack of personal jurisdiction, insufficient process, and insufficient service

        of process based on their assertion that they were each served with a copy of

        the Amended Complaint on June 4, 2020 which was not accompanied by a

        summons. (ECF No. 21 at 10, 12.) This basis for dismissal has been resolved

        by Order of the Court which will be discussed briefly later in this Opinion.

    B. Individual Defendants next move to dismiss the § 1983 claim against Defendant

        Carter (Count I) pursuant to Rules 12(b)(1) and (6) asserting that Defendant

        Carter is entitled to qualified immunity and that Plaintiff has failed to state a

        claim. (Id. at 10.)

    C. Individual Defendants also move to dismiss Plaintiff’s slander per se claim,

        (Count IV) argue that it is time-barred and therefore should be dismissed

        pursuant to Rule 12(b)(1). (Id.)

    D. Finally, with respect to Individual Defendants’ motion, they move to dismiss

        Plaintiff’s claims of slander per se and negligence pursuant to Rule 12(b)(6) for

        failure to state a claim and further on the theory that they enjoy governmental

        immunity. (Id. at 10–11.)

    E. The School Board moves to dismiss all of Plaintiff’s claims against it (Counts I

        through III) pursuant to Rule 12(b)(6) for failure to state a claim. (ECF No.

        11at 1–2.)


                                           5


Case 1:20-cv-00092-LCB-JLW Document 32 Filed 03/23/21 Page 5 of 30
   III.      INDIVIDUAL DEFENDANTS’ MOTION TO DISMISS

       A. Failure to Effectuate Service

       The Court will first address Individual Defendants’ contention that this Court does not

have personal jurisdiction over them due to insufficient process and insufficient service of

process. Federal Rule of Civil Procedure 4(c) places the burden on the plaintiff to effect

proper service. See Fed. R. Civ. P. 4(c)(1). Specifically, Rule 4(c)(1) provides that “[a] summons

must be served with a copy of the complaint.” Id. Individual Defendants move to dismiss all

claims brought against them, individually and collectively, for insufficient process and

insufficient service of process based on their assertion that they were all served with a copy of

the Amended Complaint on June 4, 2020 which was not accompanied by a summons. (ECF

No. 21 at 11–12.) Plaintiff counters that Individual Defendants were served with the

Amended Complaint through Counsel on April 17, 2020, and that each received another copy

of the Amended Complaint and a Summons on July 16, 2020. (ECF No. 28 at 6.)

       This Court, on August 20, 2020, and subsequent to Defendants’ filing of their motion

to dismiss based on insufficiency of process and service, retroactively extended the deadline

for service of process until July 29, 2020, thereby deeming the July 16, 2020 service timely

made. (See Text Order dated Aug. 20, 2020.) Each Defendant has therefore been properly

served, and Individual Defendants do not appear to address this argument further in their

reply brief. (See ECF No. 31.) Individual Defendants’ motion, to the extent that its asserts

lack of personal jurisdiction due to insufficient process and service of process, will therefore

be denied.




                                                6


      Case 1:20-cv-00092-LCB-JLW Document 32 Filed 03/23/21 Page 6 of 30
        B. Qualified Immunity and Failure to State a Claim as to Count I

        Next, Individual Defendants assert that Count I of the Amended Complaint should be

dismissed with respect to Defendant Carter under Rules 12(b)(1) and 12(b)(6) because “as a

public official, Dr. Carter is entitled to qualified immunity for claims made against her based

on her official actions, and Plaintiff fails to plausibly allege the existence of any constitutional

injury.” (ECF No. 21 at 10.)

        Pursuant to the doctrine of qualified immunity, government officials are shielded from

liability for civil damages so long as “their conduct does not violate clearly established statutory

or constitutional rights within the knowledge of a reasonable person.” Meyers v. Balt. Cnty., 713

F.3d 723, 731 (4th Cir. 2013) (citing Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). As qualified

immunity “is an immunity from suit rather than a mere defense to liability,” the Supreme Court

has “stressed the importance of resolving immunity questions at the earliest possible stage in

litigation.” See Hunter v. Bryant, 502 U.S. 224, 227 (1991) (quoting Mitchell v. Forsyth, 472 U.S.

511, 526 (1985)). However, a defendant who raises qualified immunity in a 12(b)(6) motion

“faces a formidable hurdle”: because dismissal at this early stage “is appropriate only if a

plaintiff fails to state a claim that is plausible on its face,” the defense “is usually not successful.”

Owens v. Balt. City State’s Att’ys Off., 767 F.3d 379, 396 (4th Cir. 2014) (quoting Field Day, LLC

v. Cnty. of Suffolk, 463 F.3d 167, 191–92 (2d Cir. 2006)).




                                                   7


      Case 1:20-cv-00092-LCB-JLW Document 32 Filed 03/23/21 Page 7 of 30
          In an inquiry into whether a defendant is entitled to qualified immunity, the Court must

follow the two-step process articulated in Saucier v. Katz.4 See 533 U.S. 194, 201 (2001). First,

the Court decides “whether a constitutional violation occurred.” Henry v. Purnell, 652 F.3d

524, 531 (4th Cir. 2011). Second, the Court must examine “whether the right violated was

clearly established”—that is, “sufficiently clear that every reasonable official would

understand” that his behavior violated the right at issue. See Henry, 652 F.3d at 531, 534; see

also Yates v. Terry, 817 F.3d 877, 887 (4th Cir. 2016) (quoting Mullenix v. Luna, 577 U.S. 7, 11

(2015) (per curiam)). This standard does “not require a case directly on point.” Ashcroft v. al-

Kidd, 563 U.S. 731, 741 (2011). Rather, “[w]hat matters is that it would be clear to a reasonable

officer that his or her conduct was unlawful in the particular situation that he or she

confronted.” Livingston v. Kehagias, 803 F. App’x 673, 679 (4th Cir. 2020) (internal quotation

omitted); see also Taylor v. Riojas, 141 S. Ct. 52, 53–54 (2020) (per curiam). To overcome a

qualified immunity defense, a plaintiff must prevail at both Saucier steps. See Saucier, 533 U.S.

at 201.

                                           1. Constitutional Violation

          The Court first turns to the issue of whether Plaintiff has properly alleged a

constitutional violation. The plaintiff bears the burden of proof on the first question—i.e.,

whether a constitutional violation occurred. Bryant v. Muth, 994 F.2d 1082, 1086 (4th Cir.

1993) (“Once the defendant raises a qualified immunity defense, the plaintiff carries the



4 The Court has discretion to address each prong in the order “that will best facilitate the fair and efficient
disposition of each case.” Raub v. Campbell, 785 F.3d 876, 881 (4th Cir. 2015) (quoting Pearson v. Callahan, 555
U.S. 223, 242 (2009)).


                                                       8


       Case 1:20-cv-00092-LCB-JLW Document 32 Filed 03/23/21 Page 8 of 30
burden of showing that the defendant's alleged conduct violated the law”). Plaintiff alleges

that Carter’s actions constitute a violation of 42 U.S.C. § 1983 by depriving her of her due

process rights under the Fourteenth Amendment. (ECF No. 9 ¶¶ 113–26.)

        “The Fourteenth Amendment forbids the State to deprive any person of life, liberty,

or property without due process of law. Protected interests in property are normally ‘not

created by the Constitution.’” Goss v. Lopez, 419 U.S. 565, 572 (1975). As such, to have a

protected property interest, an individual “must be entitled to a benefit created and defined by

a source independent of the Constitution, such as state law.” Huang v. Bd. of Governors of Univ.

of N.C., 902 F.2d 1134, 1141 (4th Cir. 1990) (citing Bd. of Regents v. Roth, 408 U.S. 564, 577

(1972)). In this instant matter, Plaintiff has alleged that she has a property interest in: (1) her

employment as a public teacher and in her career status, (ECF No. 9 ¶ 115), and (2) the

procedure that is required prior to suspending a career status teacher pursuant to North

Carolina General Statute § 115C-325(f)(2), (id. ¶ 116). Plaintiff has also alleged that she has a

liberty interest in “her good name, reputation, honor, or integrity.” (Id. ¶ 117.) To prevail on

a procedural due process claim, plaintiff must establish (i) that she possessed a protected

interest, (ii) that the state or its agents deprived her of this interest, and (iii) that this deprivation

was effectuated without constitutionally sufficient process. See Sansotta v. Town of Nags Head,

724 F.3d 533, 540 (4th Cir. 2013). The Court will address each of Plaintiff’s alleged

constitutional interests in turn.

        First, with respect to Plaintiff’s alleged property interest in her employment as a public-

school teacher, “[a] property interest in employment can . . . be created by ordinance, or by an

implied contract. In either case, however, the sufficiency of the claim of entitlement must be


                                                    9


      Case 1:20-cv-00092-LCB-JLW Document 32 Filed 03/23/21 Page 9 of 30
decided by reference to state law.” Bishop v. Wood, 426 U.S. 341, 344 (1976). North Carolina

law plainly supports the conclusion that Plaintiff possessed property rights in continued

employment. See N.C. Gen Stat. § 115C-325. Plaintiff has alleged that she was deprived of

her interest in employment. Defendants argue, however, that “[a]n employee’s voluntary

resignation cannot support an action for violations of procedural due process,” and cites to

Stone v. University of Maryland. Medical System Corporation, 855 F.2d 167 (4th Cir. 1988), in support

of this contention. (ECF No. 21 at 15.) However, Stone also provides that if an employee’s

resignation was “so involuntary that it amounted to a constructive discharge, it must be

considered a deprivation by state action triggering the protections of the due process clause.”

855 F.2d at 173. In this instant matter, while Plaintiff acknowledges she resigned, she alleges

that she was effectively forced to do so as a result of actions by the Board and Defendant

Carter. (ECF No. 9 ¶ 104.) This is sufficient to allege that her resignation was involuntary,

amounting to a constructive discharge. See Stone, 855 F.2d at 173–74. As such, Plaintiff has

pleaded sufficient allegations to state that she was deprived of her property interest in

employment.

       Next, with respect to Plaintiff’s alleged property interests in the procedural protections

under North Carolina General Statute 115C-325(f)(2), Defendant argues that Plaintiff cannot

assert a property interest in the procedural protections she is afforded under state law. (ECF

No. 21 at 16.) Here, while Plaintiff did expressly allege a property right in the procedural

process afforded to career teachers under North Carolina law, the Fourth Circuit has not made

clear whether procedural interests are themselves property rights to be enforced in the name

of the Constitution. See Garraghty v. Va., Dep't of Corr., 52 F.3d 1274, 1284–85 (4th Cir. 1995).


                                                 10


     Case 1:20-cv-00092-LCB-JLW Document 32 Filed 03/23/21 Page 10 of 30
However, the Fourth Circuit has discussed findings in other circuits reasoning that state

procedures do not create independent substantive property rights in the procedures. Id.

(providing an overview of other circuit’s treatment of this argument).

       Even assuming Plaintiff has alleged facts sufficient to make out a claim that Defendants

have violated state procedural rights in refusing to follow the discipline procedures set forth

in North Carolina law, a violation of disciplinary procedures guaranteed under state law does

not necessarily constitute a failure to provide adequate due process under the standards of the

U.S. Constitution. As the Fourth Circuit has made clear, so long as “minimal [Fourteenth

Amendment] due process requirements of notice and hearing have been met,” a claim that

“an agency's policies or regulations have not been adhered to does not sustain an action for

redress of procedural due process violations.” Goodrich v. Newport News Sch. Bd., 743 F.2d 225,

227 (4th Cir. 1984). In other words, “the [F]ourteenth [A]mendment does not require a local

school board to adhere to its own guidelines as long as minimum due process is accorded.”

Id. at 226–27.

       The plaintiff in Goodrich, a tenured teacher, was provided only two interim conferences

rather than the three required by the School Board's evaluation procedures. Id. at 226.

Nonetheless, the Fourth Circuit concluded that no constitutional violation of due process

occurred, as the plaintiff in that case was provided the constitutionally guaranteed level of

process before she was terminated, namely an “adequate notice, a specification of the charges

against her, and a hearing at which she was able to present her defense.” Id. at 227. In short,

Goodrich stands for the sensible proposition that “the enforcement of state regulations . . . is




                                              11


     Case 1:20-cv-00092-LCB-JLW Document 32 Filed 03/23/21 Page 11 of 30
to be done through the state system and not in an action under 42 U.S.C. §§ 1981 and 1983,

where no federal constitutional guarantees have been violated.” Id.

       In this instant matter, Plaintiff alleges that she had a right to certain state statutory

procedures in response to Defendant Carter’s decision to suspend her without pay. However,

this is not a constitutionally protected right sufficient to support a due process claim. While

Plaintiff points to the hearing officer’s finding that due process was violated, the process

required by the Due Process Clause is not measured by procedures provided for by state law.

Id.. Rather, the minimum process she must be provided to satisfy the Due Process Clause is

notice and some kind of hearing before she is terminated. See Cleveland Bd. of Educ. v. Loudermill,

470 U.S. 532, 541, 546 (1985). As such, Plaintiff has stated sufficient allegations supporting a

claim that she has been denied such process as she was notified of a hearing but was forced

to resign before the hearing occurred.

       Finally, with respect to Plaintiff’s liberty interest allegation, a liberty interest is

implicated where “a person's good name, reputation, honor, or integrity is at stake” at the

hand of the government. See Wisconsin v. Constantineau, 400 U.S. 433, 437 (1971); see also Sciolino

v. City of Newport News, 480 F.3d 642, 645 (4th Cir. 2007). While, “injury to reputation alone

does not deprive an individual of a constitutionally protected liberty interest,” Tigrett v. Rector

& Visitors of Univ. of Va., 290 F.3d 620, 628 (4th Cir. 2002), the Fourth Circuit has nevertheless

held that a reputational injury is actionable if there is even “a likelihood that prospective

employers or members of the public [will] see the damaging information,” Sciolino, 480 F.3d

at 645. The Supreme Court has acknowledged that “ ‘[w]here a person's good name,

reputation, honor, or integrity is at stake because of what the government is doing to [her],


                                                12


     Case 1:20-cv-00092-LCB-JLW Document 32 Filed 03/23/21 Page 12 of 30
notice and an opportunity to be heard are essential.’” Bd. of Regents of State Colls. v. Roth, 408

U.S. 564, 573 (1972). The Court stated that “[t]he purpose of such notice and hearing is to

provide the person an opportunity to clear his name.” Id. 408 U.S. at 573 n. 12.

       In order to state a claim for violation of the liberty interest in her good name and

reputation, plaintiff must allege facts sufficient to show: (i) that “[her] superiors made charges

against her that might seriously damage [her] standing and associations in [her] community or

otherwise imposed on [her] a stigma or other disability that foreclosed [her] freedom to take

advantage of other employment opportunities,” (ii) “that those charges were made public by

[her] employer,” (iii) that the charges were false, and (iv) that the stigmatizing remarks were

“made in the course of a discharge or significant demotion.” Stone, 855 F.2d at 172

n.5 (internal citations and quotations omitted).

       With respect to the first element, Plaintiff has alleged that, due to defendant Carter’s

actions, members of the public were notified of the allegations regarding the suspension and

the reason for it which affected her standing in the community and in particular the educational

community. (See e.g., ECF No. 9 ¶¶ 80, 157) With respect to the second element, Plaintiff has

alleged that “a disciplinary suspension without pay is not confidential information in the

teacher’s personnel file” and that it is open for public inspection. (Id. ¶ 71.) Plaintiff has also

alleged sufficient facts to satisfy element three in that that she contends she did not act in the

manner described as being a reason for her suspension. (Id. ¶ 50.) With regards to the final

element, Plaintiff alleges that the Board and Defendant’s Carter’s left her with “no choice” but

to resign. (Id. ¶ 104.)




                                                13


     Case 1:20-cv-00092-LCB-JLW Document 32 Filed 03/23/21 Page 13 of 30
       Viewing the allegations in the Amended Complaint in the light most favorable to

Plaintiff, as this Court is required to do at this stage of the litigation, the Court finds that she

has alleged sufficient facts to survive Defendant’s motion with respect to her claim of

deprivation of property interests in her employment and procedural protection under North

Carolina law and a liberty interest in her good name and reputation by Defendant Carter.

Next, the Court will evaluate whether Plaintiff’s constitutional rights were clearly established

at the time of Defendant Carter’s actions.

                                       2. Clearly Established Right

       The inquiry of whether a constitutional right is clearly established “must be undertaken

in light of the specific context of the case, not as a broad general proposition . . . .” Saucier, 533

U.S. at 201. The law is clearly established for qualified immunity purposes “not only when

‘the very action in question has previously been held unlawful,’ but also when ‘pre-existing

law’ makes the unlawfulness of the act ‘apparent.’” Meeker v. Edmundson, 415 F.3d 317, 323

(4th Cir. 2005) (quoting Anderson v. Creighton, 483 U.S. 635, 640 (1987).

       Individual Defendants assert that “no such rights were clearly established such that it

would have been clear to Dr. Carter that her ‘conduct was unlawful in the situation she

confronted.’” (ECF No. 31 at 4 (citation omitted).) Individual Defendants further argue that

“in light of the fact that the proposed disciplinary action involved a one-day suspension

without pay and not a possible discharge, termination, or demotion, it would also not have

been clear to Dr. Carter” that her actions were unconstitutional. (Id. at 5.) Defendants points

to Durham v. Horner, 690 F.3d 183, 190 (4th Cir. 2012), in support of their contention that the



                                                 14


     Case 1:20-cv-00092-LCB-JLW Document 32 Filed 03/23/21 Page 14 of 30
qualified immunity standard provides room for mistaken judgments and “protects public

officials from bad guesses in gray areas.” (ECF No. 31 at 5.) On the other hand, Plaintiff

contends that Defendant Carter is not entitled to qualified immunity because her right to a

hearing was a clearly established statutory right. (ECF No. 28 at 8.)

       The appropriate question the Court must consider is whether there was pre-existing

law which would have put a reasonable superintendent on notice that suspending a career

teacher without pay before undergoing the proper statutorily prescribed channels was an

unconstitutional action at the time the alleged violation occurred. To be clearly established,

the statutory or constitutional question must have been placed beyond debate. Reichle v.

Howards, 566 U.S. 658, 664 (2012). Here, Plaintiff’s Amended Complaint alleges that North

Carolina’s General Statutes provide a specific process that certain procedures must be

followed before a tenured teacher is suspended without pay and Carter did not adhere to those

clear procedures. (ECF No. 9 ¶¶ 67, 68.) Viewing the allegations in the Amended Complaint

in the light most favorable to Plaintiff, and resolving all inferences in her favor, the Court finds

that Plaintiff has pleaded sufficient facts to state that her statutory right to a hearing was clearly

established.

       Construing the allegations in the light most favorable to Plaintiff, the Amended

Complaint contains sufficient allegations to plausibly incorporate her claims for violation of

her property interests and liberty interest to Defendant Carter’s conduct. This includes the

allegations that Defendant Carter’s actions led to her involuntary resignation before she was

afforded a hearing and that those actions also affected her standing in the community by

making the public aware of allegations against her in a way that damages her good name,


                                                 15


     Case 1:20-cv-00092-LCB-JLW Document 32 Filed 03/23/21 Page 15 of 30
reputation, honor, or integrity. As such, the Court finds that Plaintiff has sufficiently stated a

claim of violation of procedural due process pursuant to § 1983 against Defendant Carter.

Further, the Court denies Individual Defendants’ motion to dismiss Plaintiff’s § 1983 claim

against Defendant Carter based on the defense of qualified immunity.

       C. Individual Defendants’ Motion to Dismiss Plaintiff’s Tort Claims

       Individual Defendants have moved to dismiss Plaintiff’s slander per se and negligence

claims (Counts IV and V, respectively) against them pursuant to Rules 12(b)(1) and (6). With

respect to Plaintiff’s claim for slander, Individual Defendants argue that such claim should be

dismissed because it was time-barred and fails to relate back to Plaintiff’s original complaint.

(ECF No. 21 at 17.) With respect to both the slander and negligence claims, Defendants argue

that they are entitled to public official immunity, (id. at 19–20), and that Plaintiff has failed to

allege sufficient facts to state a claim, (id. at 21–23). The Court will address each of these

arguments in turn.


                          1. Whether Plaintiff’s Slander Per Se Claim is Untimely
       The Court will first address Individual Defendants’ argument that Plaintiff’s claim for

slander per se is untimely because it was brought after the statute of limitations ran and does

not relate back to her original complaint. Although a motion pursuant to Rule 12(b)(6) invites

an inquiry into the legal sufficiency of the complaint and not an analysis of potential defenses

to the claims set forth therein, dismissal nevertheless is appropriate when the face of the

complaint clearly reveals the existence of a meritorious affirmative defense. Brooks v. City of

Winston-Salem, 85 F.3d 178, 181 (4th Cir. 1996). One such defense is that of a statute of

limitation. See id. Plaintiff’s slander per se claim against Individual Defendants is subject to a


                                                16


     Case 1:20-cv-00092-LCB-JLW Document 32 Filed 03/23/21 Page 16 of 30
one-year statute of limitations. See N.C. Gen. Stat. § 1-54(3). Thus, unless the Amended

Complaint—filed after the statute of limitations ran—relates back to the date of the original

filing, it will be barred and subject to dismissal. See Brooks, 85 F.3d at 181 (noting that dismissal

is the appropriate remedy when a claim is time-barred).

       Rule 15(c) of the Federal Rules of Civil Procedure, which governs name-changing

amendments, provides in relevant part:

       An amendment of a pleading relates back to the date of the original pleading
       when
       (A) the law that provides the applicable statute of limitations allows relation
       back;
       (B) the amendment asserts a claim or defense that arose out of the conduct,
       transaction, or occurrence set out--or attempted to be set out--in the original
       pleading; or
       (C) the amendment changes the party or the naming of the party against whom
       a claim is asserted, if Rule 15(c)(1)(B) is satisfied and if, within the period
       provided by Rule 4(m) for serving the summons and complaint, the party to be
       brought in by amendment:
       (i) received such notice of the action that it will not be prejudiced in defending
       on the merits; and
       (ii) knew or should have known that the action would have been brought against
       it, but for a mistake concerning the proper party's identity.
Fed. R. Civ. P. 15(c).

       Individual Defendants assert that the alleged slanderous statements at issue occurred

prior to April 1, 2019, and therefore, unless Plaintiff’s slander claim related back to her original

filing, it is barred by the statute of limitations. (ECF No. 21 at 18.) Plaintiff does not contest

that the statements at issue occurred prior to April 1, 2019, rather she asserts that her Amended

Complaint relates back to her original filing and satisfies Rule 15(c). (ECF No. 28 at 13.) The



                                                 17


     Case 1:20-cv-00092-LCB-JLW Document 32 Filed 03/23/21 Page 17 of 30
parties disagree whether the third requirement of Rule 15(c) has been met. With respect to

this requirement—whether Individual Defendants received notice within the period

proscribed for serving the summons and complaint—Individual Defendants argue that it

would only be met if these defendants received notice of the action by April 28, 2020. (ECF

No. 21 at 19.) Plaintiff argues, on the other hand, that “Defendants received a copy of the

Amended Complaint through their respective counsel on April 17, 2020,” within 90 days of

the filing of the Amended Complaint and that the Amended Complaint relied on the same

conduct outlined in the original complaint and therefore related back. (See ECF No. 28 at 13–

15.) In response, Individual Defendants assert that even if they received notice through their

attorney on April 17, the claim is still untimely under the relevant statute of limitations and

fails to relate back to Plaintiff’s original complaint because Plaintiff has made no contention

that her failure to bring her slander per se claim earlier was due to a mistake of the proper

party’s identity. (ECF No. 31 at 9.) The question the Court must determine is whether the

copy of the Amended Complaint served on Counsel on April 17, 2020 satisfied the notice

requirement under Rule 15(c) to allow the Amended Complaint to relate back to Plaintiff’s

original complaint that was filed on January 28, 2020 so as to deem her slander per se claim

timely filed.

       Notice within this prescribed time period may be either formal or informal. W.

Contracting Corp. v. Bechtel Corp., 885 F.2d 1196, 1201 (4th Cir. 1989). Indeed, “the relation-

back doctrine does not require a showing that the actual complaint or summons was served

upon the party affected by the amendment.” Stokes v. Harris, No. 1:10CV935, 2013 WL

1212788, at *6 (M.D.N.C. Mar. 25, 2013) (quoting Bruno v. Paulison, No. RDB 08–0494, 2009


                                              18


     Case 1:20-cv-00092-LCB-JLW Document 32 Filed 03/23/21 Page 18 of 30
WL 377300, at *4 (D.Md. Feb.12, 2009)). Nevertheless, Rule 15(c) “requires not only notice

of the institution of an action but also notice of the possibility that the putative new defendant

may be a defendant in that action.” W. Contracting Corp., 885 F.2d at 1201.

          In the instant matter, Plaintiff’s original complaint was filed on January 28, 2020, and

Individual Defendants were served between June 4 and June 6, 2020. The original complaint

does not name the Individual Defendants as Defendants, even if their alleged actions were

included in the original pleadings. Thus the appropriate inquiry is whether Individual

Defendants received notice of the institution of this action and the possibility that they may

be a defendant in this action, either formally or informally, between the filing of the original

complaint and the expiration of the ninety-day period on April 28, 2020. Review of the record

indicates that Individual Defendants did not receive formal notice of the claims against them,

as they were not served until early June. However, because informal notice is also sufficient,

the Court must determine whether they received informal notice within the ninety-day time

period.

          Notice may be imputed to defendants through the “shared attorney theory” which is

“based on the premise that when an originally named party and the party sought to be added

are represented by the same attorney, the attorney is likely to have communicated to the latter

party that he may very well be joined in the action.” Boatwright v. Good, No. 1:02CV209–C,

2003 WL 22231194, at *2 (W.D.N.C. Aug. 6, 2003). “Courts . . . have found constructive

notice when the new defendant is represented by the same attorney as the original defendants.”

6A Charles Alan Wright et al., Federal Practice and Procedure § 1498.1 (3d ed.). For example, the

Western District of Virginia has stated that a shared attorney is a “substantial factor in favor


                                                 19


     Case 1:20-cv-00092-LCB-JLW Document 32 Filed 03/23/21 Page 19 of 30
of relating the date of the amended complaint back to the date of the original complaint.” Ross

v. Franklin Cnty. Dep't of Soc. Servs., 186 F. Supp. 3d 526, 532 (W.D. Va. 2016).

       Several other courts have also relied upon the “shared attorney” method to impute

notice and allow relation back when a proposed amended complaint seeks to add a new

defendant. See Waters v. Geo Grp., Inc., No. 2:15CV282, 2016 WL 4373717, at *7 (E.D. Va.

Aug. 10, 2016) (compiling cases). Of note, “[t]he relevant inquiry for determining whether

such constructive notice should be based on ‘sharing of counsel’ is whether counsel ‘knew or

should have known’ within the limitations period that the additional defendants would be

added.” Pape v. Bd. of Educ. of the Wappingers Cent. Sch. Dist., No. 07–CV–8828 (KMK), 2009

WL 3151200, at *13 (S.D.N.Y. Sept. 29, 2009) (quoting Samuels v. Dalsheim, No. 81–CV–7050,

1995 WL 1081308, at *14 (S.D.N.Y. Aug. 22, 1995)).

       Here, the shared attorney had notice of the claims against Individual Defendants as of

April 17, 2020. Even if Individual Defendants did have notice on the date that their attorney

received notice of the filing, this likewise fell beyond the statute of limitations. Based on the

allegations in the Amended Complaint, the statute of limitations on Plaintiff’s slander per se

claims expired between March 25 and April 1, 2020.

       Plaintiff’s position with respect to the second component of the third element likewise

does not fare well. In addition to providing adequate notice, it is required that the added

parties “knew or should have known that the action would have been brought against it, but

for a mistake concerning the proper party's identity.” See Fed. R. Civ. P. 15(c)(C)(ii). Plaintiff

has not established this element. In the original complaint, with respect to her slander claim,



                                               20


     Case 1:20-cv-00092-LCB-JLW Document 32 Filed 03/23/21 Page 20 of 30
Plaintiff alleged that each of the Individual Defendants acted “as agents of the Board,” not as

individuals. (ECF No. 1 ¶¶ 103, 106.) Plaintiff makes no contention that her failure to timely

bring her slander per se claim against Individual Defendants was due to a “mistake concerning

the proper party’s identity” or that the Individual Defendants knew or should have known

that action would be brought against them. As such, Plaintiff’s slander per se claim is untimely

under Rule 15 and therefore does not relate back to the original complaint. Accordingly,

Plaintiff’s slander per se claim is barred by the statute of limitations and will be dismissed.

                          2. Plaintiff’s Negligence Claim

       Individual Defendants next argue that Plaintiff fails to state a claim of negligence

pursuant to Rule 12(b)(6). Under North Carolina law, to assert a claim for negligence a

Plaintiff must allege “(1) the defendant owed the plaintiff a duty of reasonable care, (2) the

defendant breached that duty, (3) the defendant’s breach was an actual and proximate cause

of the plaintiff's injury, and (4) the plaintiff suffered damages as the result of the defendant’s

breach.” Birtha v. Stonemor, N.C., LLC, 727 S.E.2d 1, 6 (N.C. App. 2012). Here the parties

dispute the fourth element—whether Plaintiff has adequately alleged that she suffered

damages as a result of Defendants’ breach.

       Specifically, Defendants argue that “Plaintiff entirely fails to allege any cognizable

damages resulting from [Defendants’] negligence.” (ECF No. 21 at 23.) Plaintiff, on the other

hand, asserts that the Amended Complaint alleges that “she suffered psychological and

emotional distress, loss of standing in her community, and damage to her reputation and was




                                                21


     Case 1:20-cv-00092-LCB-JLW Document 32 Filed 03/23/21 Page 21 of 30
forced to surrender her protected property interests in her employment as [a] public school

teacher with career status.” (ECF No. 28 at 25–26.)

       In her Amended Complaint, Plaintiff alleges that “[a]s a direct and proximate result of”

each of the Individual Defendants’ negligence she suffered “harm to her protected property

interests in her employment as public school teacher and in her career status; protected

property interests in the following of procedural protections under N.C. Gen. Stat. § 115C-

325(f)(2) for career status teacher; and a liberty interest in her good name, reputation, honor,

and integrity.” (ECF No. 9 ¶¶ 164, 167, 172, 176.) Plaintiff also alleges that as a result of

learning she would be suspended without pay, she was unable to work “due to the stress caused

by the short-term and long-term implications of the unlawful suspension on her reputation

and career.” (Id. ¶ 75.)

       With respect to these harms Plaintiff alleges she suffered, Individual Defendants argue

that Plaintiff’s allegations that her “constitutional rights were violated, without more, do not

satisfy the requirement that Plaintiff allege ‘actual loss’ arising from the alleged negligence on

the part of the defendants.” (ECF No. 21 at 23.) Despite this assertion, Defendants offer no

authority to support their contention that Plaintiff must allege harm beyond constitutional

violations. Even so, aside from the constitutional violations Plaintiff alleges she suffered, she

also alleges that she suffered so much stress that she was required to work from home on the

day after her alleged suspension without pay. (ECF No. 9 ¶ 75.) As such, viewing the

allegations in the Amended Complaint in the light most favorable to Plaintiff, she has plausibly

stated that she suffered a harm and as such has plausibly alleged a claim for negligence against

all Individual Defendants.


                                               22


     Case 1:20-cv-00092-LCB-JLW Document 32 Filed 03/23/21 Page 22 of 30
       Finally, Individual Defendants argue that public official immunity bars Plaintiff’s

negligence claim against them. (ECF No. 21 at 19–20.) Plaintiff, on the other hand contends

that each Defendant sued in his or her individual capacity is not entitled to immunity “as each

acted outside the scope of their duties and with malice.” (ECF No. 28 at 10.) Under North

Carolina law, “[a] public official may only be held personally liable when [his or her] tortious

conduct falls within one of the immunity exceptions: [1] the conduct is malicious; [2] the

conduct is corrupt; or [3] the conduct is outside the scope of official authority.” Mabrey v.

Smith, 548 S.E.2d 183, 186 (N.C. App. 2001).

       In the Amended Complaint, Plaintiff expressly alleges that several of Individual

Defendants’ actions were conducted outside of the scope of their authority and duties or were

done maliciously and in bad faith. Specifically, Plaintiff alleges that “[Defendant Owen], acting

outside the scope of his authority and duties, informed his family, including Assistant Principal

Gammon, that Ms. Mathis was receiving a disciplinary suspension without pay.” (ECF No. 9

¶ 59.) Plaintiff also alleges that Defendant Owen published a false statement maliciously and

in bad faith. (Id. ¶¶ 150–51) With respect to Defendant Gammon, Plaintiff alleges that she

acted outside of the scope of her authority and duties by reporting “information about Ms.

Mathis’s discipline to the School Resource Officer at BYHS on March 29, 2019” and by

informing other Caswell County School employees and third parties that Plaintiff was

receiving a disciplinary suspension. (Id. ¶¶ 77, 78.) Plaintiff also alleges that Defendant

Gammon published the statements maliciously and in bad faith. (Id. ¶ 154.) Further, Plaintiff

alleges that Defendant Carter, maliciously and in bad faith, published a statement regarding

disciplinary action against Plaintiff. (Id. ¶¶ 146, 148, 149.)


                                                23


     Case 1:20-cv-00092-LCB-JLW Document 32 Filed 03/23/21 Page 23 of 30
         Viewing the allegations in the Amended Complaint in the light most favorable to

Plaintiff, the Court is unable to conclude that Defendants are entitled to public official

immunity as a matter of law at the motion to dismiss stage. As Plaintiff has pleaded sufficient

facts to state a claim for negligence against each Individual Defendant, their motion to dismiss

Plaintiff’s negligence claim will be denied.

   IV.      The School Board’s Motion to Dismiss
         Plaintiff has alleged three § 1983 claims against the Board: (1) violation of procedural

due process; (2) failure to train; and (3) failure to supervise. (Id. ¶¶ 113–43.) The School Board

moves to dismiss all three claims against it pursuant to Rule 12(b)(6). (ECF No. 11.)

Specifically, the School Board argues that all claims against it should be dismissed because

“Plaintiff has failed to plausibly allege (1) that [she] suffered a cognizable deprivation of either

property or liberty rights without adequate due process or (2) that any deprivation was caused

by ‘an official policy or custom’ that would impute liability to the Board.” (ECF No. 12 at

10.) Plaintiff argues that the School Board “attempts to argue the merits of the constitutional

violations of Ms. Mathis’ substantive and procedural due process rights by pointing to facts

still at issue.” (ECF No. 15 at 9.) The Court will address each of Plaintiff’s § 1983 claims in

turn.

            A. Procedural Due Process
         “To establish municipal liability under § 1983, the plaintiff must be able to show that

the execution of a municipal policy or custom inflicts an injury.” Hughes v. Halifax Cnty. Sch.

Bd., 855 F.2d 183, 185 (4th Cir. 1988) (citing Monell v. Dep’t of Soc. Servs. of New York, 436 U.S.

658, 694 (1978)). Section 1983 claims are not subject to a heighted pleading standard


                                                24


        Case 1:20-cv-00092-LCB-JLW Document 32 Filed 03/23/21 Page 24 of 30
paralleling the rigors of proof demanded on the merits. Jordan v. Jackson, 15 F.3d 333, 338 (4th

Cir. 1994) (citing Leatherman v. Tarrant Cnty. Narcotics Intelligence & Coordination Unit, 507 U.S.

163, 167–68 (1993)).

       In the Amended Complaint, Plaintiff alleges that the School Board had a pattern of

failing to train or supervise Defendant Carter which resulted in the harm to her property

interests and her liberty interest that the Court discussed at length above. (ECF No. 9 ¶ 104.)

Plaintiff also alleges that the “Board established a custom, policy, and practice of denying

procedural due process to CCS’ employees in disciplinary proceedings.”                (Id. ¶ 123.)

Specifically Plaintiff alleges that the Board’s custom or policy was demonstrated by:

“[w]ithholding pay from at least two (2) [Caswell County] teachers . . . after Superintendent

Carter illegally imposed a disciplinary suspension without pay” and “[r]atifying the actions of

Superintendent Carter by allowing her to impose disciplinary suspension without pay on at

least four separate [Caswell County] teachers.” (Id.) Construing the factual allegations in the

Amended Complaint, in the light most favorable to Plaintiff, the Court determines that she

has alleged sufficient facts to state a § 1983 claim against the School Board. As such, the

School Board’s motion will be denied with respect to Count I.

       B. Plaintiff’s Failure to Train Claim
       The School Board argues that Plaintiff’s failure to train claim against it should be

dismissed because “(1) she does not plausibly allege constitutional violations by subordinates

of the Board and (2) she does not plausibly allege that the Board was ‘deliberately indifferent’

to the risk of such violations.” (ECF No. 12 at 20.) The Court has already addressed the first




                                                25


     Case 1:20-cv-00092-LCB-JLW Document 32 Filed 03/23/21 Page 25 of 30
arm of the School Board’s argument, so it will now turn to the next, that Plaintiff has failed to

“adequately allege that any omission amounted to deliberate indifference.” (Id. at 21).

       A school board can be liable under § 1983 for failure to train if its failure to train its

employees demonstrates a deliberate indifference to a plaintiff’s constitutional rights.5 Cf.

Jordan v. Jackson, 15 F.3d at 341 (quoting City of Canton v. Harris, 489 U.S. 378, 388 (1989)).

“[O]nly if, ‘in light of the duties assigned to specific . . . employees, the need for more or

different training is so obvious, and the inadequacy so likely to result in the violation of the

constitutional rights,’ can [a school board] reasonably ‘be said to have been deliberately

indifferent to that need.’” Id. (quoting City of Canton, 489 U.S. at 390). In other words, “[o]nly

where a failure to train reflects a ‘deliberate’ or ‘conscious’ choice . . . can a [school board] be

liable for such failure under § 1983.” Doe v. Broderick, 225 F.3d 440, 456 (4th Cir. 2000) (quoting

City of Canton, 489 U.S. at 389). Mere negligence cannot suffice to impose § 1983 liability for

alleged failure to train. Jordan, 15 F.3d at 341. “Moreover, neither a policy or custom of

deficient training nor the required causal connection can be shown by proof of a single incident

of unconstitutional activity alone.” Id.

       A plaintiff may allege the deliberate indifference of the failure to train claim by alleging

that policymakers were aware of and acquiesced in a pattern of constitutional violations and

where a supervisor failed to train its employees concerning “an obvious constitutional duty

that the particular employees are certain to face.” Gallimore v. Henrico Cnty. Sch. Bd., 38 F. Supp.

3d 721, 726 (E.D. Va. 2014) (quoting Brown v. Mitchell, 308 F.Supp.2d 682, 704 (E.D.Va. 2004)).


5
 School boards and municipalities are indistinguishable for the purposes of § 1983 claims. Riddick v.
Sch. Bd. of Portsmouth, 238 F.3d 518, 523 n.3 (4th Cir. 2000) (citing Monell, 436 U.S. at 696).


                                                 26


     Case 1:20-cv-00092-LCB-JLW Document 32 Filed 03/23/21 Page 26 of 30
“A pattern of similar constitutional violations by untrained employees is ‘ordinarily necessary’

to demonstrate deliberate indifference for purposes of failure to train.” Connick v. Thompson,

563 U.S. 51, 62 (2011) (citation omitted).

       The Amended Complaint alleges that the School Board failed to train Defendant Carter

on proper disciplinary procedures and Defendant Owen on confidentiality of personnel

information. (ECF No. 9 ¶ 129.) Elsewhere in the Amended Complaint, Plaintiff also alleges

that, despite the Hearing Officer’s decision regarding the conduct of Defendant Carter, the

School Board renewed her contract and still did not implement any training for Defendant

Carter on the legal requirements for imposing disciplinary sanction. (Id. ¶ 103.) Plaintiff also

alleges that the School Board had knowledge of a history of Defendant Carter’s actions that

resulted in procedural due process violations of multiple employees. (Id. ¶¶ 123, 140.) Plaintiff

not only alleges that Defendant Carter had a pattern of violating the procedural due process

employees were afforded under North Carolina law, but also that the School Board had a

pattern of being indifferent to those violations. (Id. ¶ 104.)

       Viewing the allegations in the Amended Complaint in the light most favorable to

Plaintiff, the Court determines that she has sufficiently stated a claim for failure to train

pursuant to § 1983. As such, the School Board’s motion to dismiss with respect to Count II

will be denied.

       C. Plaintiff’s Failure to Supervise Claim
       Finally, the School Board likewise asserts that Plaintiff has failed to plausibly allege

actions demonstrating a deliberate indifference to the right of its employees, and therefore has

not stated a claim of failure to supervise. (ECF No. 12 at 20.) While it is not clear whether

                                               27


     Case 1:20-cv-00092-LCB-JLW Document 32 Filed 03/23/21 Page 27 of 30
the law recognizes school board liability under § 1983 for a failure to supervise, supervisory

liability principles have been applied previously to the analysis of claims of school board

liability in North Carolina. See W.E.T. v. Mitchell, No. 1:06CV487, 2007 WL 2712924, at *10–

*12 (M.D.N.C. Sept. 14, 2007). “Generally, a failure to supervise gives rise to § 1983 liability

. . . only in those situations in which there is a history of widespread abuse.” Wellington v.

Daniels, 717 F.2d 932, 936 (4th Cir. 1983). The Fourth Circuit does recognize that supervisory

officials may be liable under § 1983, because “that liability is not premised upon respondeat

superior but upon ‘a recognition that supervisory indifference or tacit authorization of

subordinates’ misconduct may be a causative factor in the constitutional injuries they inflict

on those committed to their care.’” Shaw v Stroud, 13 F.3d 791, 798 (4th Cir. 1994) (quoting

Slakan v. Porter, 737 F.2d 368, 372–73 (4th Cir. 1984)). To show supervisory liability under

§ 1983, a plaintiff must provide evidence

       (1) that the supervisor had actual or constructive knowledge that his subordinate
       was engaged in conduct that posed ‘a pervasive and unreasonable risk’ of
       constitutional injury to citizens like the plaintiff;
       (2) that the supervisor’s response to that knowledge was so inadequate as to
       show ‘deliberate indifference to or tacit authorization of the alleged offensive
       practices’; and
       (3) that there was an ‘affirmative causal link’ between the supervisor’s inaction
       and the particular constitutional injury suffered by the plaintiff.
Shaw, 13 F.3d at 799. “A single act or isolated incidents are normally insufficient to establish

supervisory inaction upon which to predicate § 1983 liability.” Wellington, 717 F.2d at 936.

       Here Plaintiff has alleged that the School Board knew that Defendant Carter withheld

teachers’ pay without due process. (ECF No. 9 ¶ 100.) Plaintiff has further alleged that the

School Board’s response was inadequate and demonstrated deliberate indifference by stating

                                              28


     Case 1:20-cv-00092-LCB-JLW Document 32 Filed 03/23/21 Page 28 of 30
that they “turned a blind eye” and renewed Defendant Carter’s contract even after receiving

information that she had violated Plaintiff’s rights. (Id. ¶¶ 100, 103.) Finally, Plaintiff alleges

that the School Board’s pattern of failing to supervise Defendant Carter resulted in harm to

her constitutional interests. (ECF No. 9 ¶¶ 100, 104, 125, 138,143)

       Viewing the allegations in the Amended Complaint in the light most favorable to

Plaintiff, the Court determines that she has pleaded sufficient facts to state a claim for failure

to supervise pursuant to § 1983. As such, the School Board’s motion with respect to Count

III of the Amended Complaint will be denied.

     V.    CONCLUSION

       For the reasons stated above, the Court will deny Individual Defendants’ motion to

dismiss Counts I and V of Plaintiff’s Amended Complaint. Further, the School Board’s

motion to dismiss will be denied in its entirety. Finally, Count IV of the Amended Complaint

will be dismissed, as Plaintiff brought her claim outside of the statutory time period allowed

for bringing a slander per se claim, and this claim does not relate back to her original filing.

   For the reasons stated herein, the Court enters the following:

                                              ORDER

   IT IS THEREFORE ORDERED that Defendant Caswell County School Boards’ Motion

to Dismiss, (ECF No. 11), is DENIED.

   IT IS FURTHER ORDERED that Individual Defendants’ Motion to Dismiss, (ECF. No.

20), is GRANTED in part and DENIED in part. Individual Defendants’ motion is DENIED



                                                29


     Case 1:20-cv-00092-LCB-JLW Document 32 Filed 03/23/21 Page 29 of 30
with respect to Counts I and V of the Amended Complaint and further to the extent

Defendant seeks dismissal based on lack of personal jurisdiction. Individual Defendants’

motion is GRANTED with respect to Count IV of the Amended Complaint. Count IV of

Plaintiff’s Amended Complaint is hereby dismissed.

        This, the 23rd day of March 2021.


                                            /s/ Loretta C. Biggs
                                            United States District Judge




                                              30


     Case 1:20-cv-00092-LCB-JLW Document 32 Filed 03/23/21 Page 30 of 30
